 


EXHIBIT 10.1

EUGENE SCIENCE, INC.
 
2006 STOCK INCENTIVE PLAN
 
This 2006 STOCK INCENTIVE PLAN (the “Plan”) is hereby established by Eugene
Science, Inc., a Delaware corporation (the “Company”), and adopted by its Board
of Directors as of February 27, 2006 (the “Effective Date”).
 
ARTICLE 1.
 
PURPOSES OF THE PLAN
 
1.1    Purposes. The purposes of the Plan are (a) to enhance the ability of the
Company and its Affiliated Companies to attract and retain the services of
officers, qualified employees and directors of the Company, and other service
providers, upon whose judgment, initiative and efforts the successful conduct
and development of the Company’s businesses largely depends, and (b) to provide
additional incentives to such persons to devote their utmost effort and skill to
the advancement and betterment of the Company, by providing them an opportunity
to participate in the ownership of the Company and thereby have an interest in
the success and increased value of the Company that coincides with the financial
interests of the Company’s stockholders.
 
ARTICLE 2.
 
DEFINITIONS
 
For purposes of this Plan, the following terms shall have the meanings
indicated:
 
2.1    Acquiring Entity. “Acquiring Entity” means the corporation or other
entity that (i) on consummation of a merger or consolidation in which the
Company is a party, will be the owner of at least a majority of the outstanding
shares of the Surviving Entity in such merger or consolidation, or (ii) on
consummation of a sale of all or substantially all of the Company’s assets will
become or be the owner of such assets or of the securities or other ownership
interests representing at least a majority of the voting power of any
corporation or other entity that becomes the owner of such assets.
 
2.2    Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.
 
2.3    Affiliated Company. “Affiliated Company” means any “parent corporation”
or “subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively.
 
2.4    Board. “Board” means the Board of Directors of the Company.
 
2.5    Change in Control. “Change in Control” means:
 
(a)    The acquisition, directly or indirectly, in one transaction or a series
of related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;
 

--------------------------------------------------------------------------------


(b)    A merger or consolidation in which the Company is not the Surviving
Entity, except for a transaction in which the Persons who, immediately prior to
such merger or consolidation, were the holders of the outstanding voting
securities of the Company, as a result of their ownership thereof, become the
holders (in the aggregate) of securities possessing more than fifty percent
(50%) of the total combined voting power of all outstanding voting securities of
the Surviving Entity or the Acquiring Entity (as the case may be) in such merger
or consolidation immediately after consummation thereof;
 
(c)    A reverse merger in which the Company is the Surviving Entity, but in
which the holders of the Company’s outstanding voting securities immediately
prior to such merger will hold, in the aggregate, immediately after consummation
of such merger, securities possessing less than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the Company or its
Acquiring Entity, if any, in such merger;
 
(d)    The sale, transfer or other disposition (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company, except for a transaction in which the Company will receive, in exchange
for the sale of such assets, securities possessing more than fifty percent (50%)
of the total combined voting power of all outstanding voting securities of the
Acquiring Entity in such transaction(s); or
 
(e)    The approval by the stockholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company.
 
2.6    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
2.7    Committee. “Committee” means a committee of two or more members of the
Board appointed to administer the Plan, as set forth in Section 7.1 hereof.
 
2.8    Common Stock. “Common Stock” means the Common Stock of the Company,
$0.0001 par value, subject to adjustment pursuant to Section 4.2 hereof.
 
2.9    Covered Employee. “Covered Employee” means the chief executive officer of
the Company (or the individual acting in such capacity) and the four (4) other
individuals that are the highest compensated officers of the Company for the
relevant taxable year for whom total compensation is required to be reported to
stockholders under the Exchange Act.
 
2.10    Disability. “Disability” means permanent and total disability as defined
in Section 22(e)(3) of the Code. The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.
 
2.11    Effective Date. “Effective Date” means the date on which the Plan is
adopted by the Board, as set forth on the first page hereof.
 
2.12    Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended.
 
2.13    Exercise Price.“Exercise Price” means the purchase price per share of
Common Stock payable upon exercise of an Option.
 
2

--------------------------------------------------------------------------------


2.14    Fair Market Value. “Fair Market Value” on any given date means the value
of one share of Common Stock, determined as follows:
 
(a)    If the Common Stock is then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the closing sale price on the date of valuation on such
Nasdaq market system or principal stock exchange on which the Common Stock is
then listed or admitted to trading, or, if no closing sale price is quoted on
such day, then the Fair Market Value shall be the closing sale price of the
Common Stock on such Nasdaq market system or such exchange on the next preceding
day for which a closing sale price is reported.
 
(b)    If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.
 
(c)    If neither (a) nor (b) is applicable as of the date of valuation, then
the Fair Market Value shall be determined by the Administrator in good faith
using any reasonable method of evaluation, which determination shall be
conclusive and binding on all interested parties.
 
2.15    Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.
 
2.16    NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.
 
2.17    Non-Employee Director. “Non-employee Director” shall mean a director of
the Company who is neither an employee nor an executive officer of the Company.
 
2.18    Nonqualified Option. “Nonqualified Option” means any Option that is not
an Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.6
below, it shall to that extent constitute a Nonqualified Option.
 
2.19    Option. “Option” means any option to purchase Common Stock granted
pursuant to the Plan.
 
2.20    Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.
 
2.21    Optionee. “Optionee” means a Participant who holds an Option.
 
2.22    Participant.“Participant” means a Person who holds an Option or
Restricted Stock under the Plan.
 
2.23    Person. “Person” means any natural person, any corporation, limited
liability company, general or limited partnership, trust, estate or
unincorporated association or other entity.
 
3

--------------------------------------------------------------------------------


2.24    Purchase Price. “Purchase Price” means the purchase price per share of
Restricted Stock.
 
2.25    Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Section 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Section 6.
 
2.26    Service Provider. “Service Provider” means a consultant or other person
or entity the Administrator authorizes to become a Participant in the Plan and
who provides services to (i) the Company, (ii) an Affiliated Company, or (iii)
any other business venture designated by the Administrator in which the Company
or an Affiliated Company has a significant ownership interest.
 
2.27    Stock Purchase Agreement. “Stock Purchase Agreement” means the written
agreement entered into between the Company and a Participant with respect to the
purchase of Restricted Stock under the Plan.
 
2.28    Substitute Options. “Substitute Options” means options to purchase
Common Stock to be issued by the Successor Entity or Acquiring Entity (as the
case may be) in a Change of Control transaction, on terms approved by the
Administrator, in exchange for the cancellation or surrender, on consummation of
the Change in Control, of Options granted under this Plan and held by employees
of the Company or any Subsidiary.
 
2.29    Substitute Restricted Stock. “Substitute Restricted Stock” means
restricted stock to be issued by the Successor Entity or Acquiring Entity (as
the case may be) in a Change of Control transaction, on terms approved by the
Administrator, in exchange for the cancellation or surrender, on consummation of
the Change in Control, of Restricted Stock issued this Plan and held by
employees of the Company or any Subsidiary.
 
2.30    10% Stockholder. “10% Stockholder” means a Person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.
 
ARTICLE 3.
 
ELIGIBILITY
 
3.1    Incentive Options. Only employees of the Company or of an Affiliated
Company (including officers of the Company and members of the Board if they are
employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.
 
3.2    Nonqualified Options and Restricted Stock. Employees of the Company or of
an Affiliated Company, officers of the Company, members of the Board (whether or
not employed by the Company or an Affiliated Company), and Service Providers are
eligible to receive Nonqualified Options or acquire Restricted Stock under the
Plan.
 
3.3    Section 162(m) Limitation. Subject to the provisions of Section 4.2, no
employee of the Company or of an Affiliated Company shall be eligible to be
granted Options covering more than 4,000,000 shares of Common Stock during any
calendar year.
 
4

--------------------------------------------------------------------------------


3.4    Restrictions. Notwithstanding Sections 3.1 and 3.2 above or any other
provision of this Plan to the contrary, no director or officer of the Company or
any Affiliated Company shall be eligible to receive an Option or acquire
Restricted Stock, or any right to receive the same, pursuant to this Plan unless
and until this Plan has been approved by a majority of the shares present and
entitled to vote at a meeting of the Company’s stockholders.
 
ARTICLE 4.
 
PLAN SHARES
 
4.1    Shares Subject to the Plan. A total of 4,000,000 shares of Common Stock
may be issued under the Plan, subject to adjustment as to the number and kind of
shares pursuant to Section 4.2 hereof. For purposes of this limitation, in the
event that (a) all or any portion of any Option or Restricted Stock granted or
offered under the Plan can no longer under any circumstances be exercised or
purchased, or (b) any shares of Common Stock are reacquired by the Company which
were initially the subject of an Option Agreement or Stock Purchase Agreement,
the shares of Common Stock allocable to the unexercised portion of such Option
or such Stock Purchase Agreement, or the shares so reacquired, shall again be
available for grant or issuance under the Plan.
 
4.2    Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split, combination of
shares, reclassification, stock dividend, or other similar change in the capital
structure of the Company, then appropriate adjustments shall be made by the
Administrator to the aggregate number and kind of shares issuable thereafter
under this Plan, the number and kind of shares and the price per share subject
to outstanding Option Agreements and Stock Purchase Agreements and the limit on
the number of shares under Section 3.3 above, all in order to preserve, as
nearly as practical, but not to increase, the benefits to Participants.
 
ARTICLE 5.
 
OPTIONS
 
5.1    Option Agreement. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement that shall specify the number of shares subject
thereto, the Exercise Price per share, and whether the Option is an Incentive
Option or Nonqualified Option. As soon as is practical following the grant of an
Option, an Option Agreement shall be duly executed and delivered by or on behalf
of the Company to the Optionee to whom such Option was granted. Each Option
Agreement shall be in such form and contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement. Each
Option Agreement may be different from each other Option Agreement.
 
5.2    Exercise Price. The Exercise Price per share of Common Stock covered by
each Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Incentive Option and any Nonqualified Option
granted to an individual providing services in or residing in the United States
shall not be less than 100% of Fair Market Value on the date that Option is
granted, and (b) notwithstanding the foregoing, if the Person to whom an
Incentive Option is granted is a 10% Stockholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Option is granted. However, an Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424 of the Code.
 
5

--------------------------------------------------------------------------------


5.3    Payment of Exercise Price. Payment of the Exercise Price shall be made
upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check; (c)
the surrender of shares of Common Stock acquired pursuant to the exercise of an
Option (provided that shares acquired pursuant to the exercise of options
granted by the Company must have been held by the Optionee for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such exercise; (d) the cancellation of indebtedness of
the Company to the Optionee; (e) the waiver of compensation due or accrued to
the Optionee for services rendered; (f) a “same day sale” commitment from the
Optionee and an NASD Dealer whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the shares so purchased to pay for the
Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt of
such shares to forward the Exercise Price directly to the Company; (g) a
“margin” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Company; or (g) any combination of the foregoing methods of
payment or any other consideration or method of payment as shall be permitted by
applicable law.
 
5.4    Term and Termination of Options. The term and provisions for termination
of each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted. An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than one (1) year after the date it is granted.
 
5.5    Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator.
 
5.6    Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock, with respect to
which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year, shall not exceed $100,000.
 
5.7    Nontransferability of Options. Except as otherwise provided by the
Administrator in an Option Agreement and as permissible under applicable law, no
Option shall be assignable or transferable except by will or the laws of descent
and distribution, and during the life of the Optionee shall be exercisable only
by such Optionee.
 
5.8    No Rights as Stockholder Prior to Exercise. An Optionee or permitted
transferee of an Option shall have no rights or privileges as a stockholder with
respect to any shares covered by an Option until such Option has been duly
exercised and certificates representing shares purchased upon such exercise have
been issued to such person.
 
6

--------------------------------------------------------------------------------


5.9    Unvested Shares. The Administrator shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease being an employee, an officer or a director of the Company while
owning such unvested shares, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those unvested shares. The
terms upon which such repurchase right shall be exercisable (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased shares) shall be established by the Administrator and set forth in the
document evidencing such repurchase right.
 
ARTICLE 6.
 
RESTRICTED STOCK
 
6.1    Issuance and Sale of Restricted Stock. The Administrator shall have the
right to issue, at a Purchase Price determined by the Administrator (provided,
however, that the Purchase Price applicable to shares of Common Stock sold and
issued to any Covered Employee shall not be less than Fair Market Value of such
Shares at the time of their issuance), shares of Common Stock subject to such
terms, restrictions and conditions as the Administrator may determine at the
time of grant (“Restricted Stock”). Such conditions may include, but are not
limited to, continued employment or the achievement of specified performance
goals or objectives.
 
6.2    Restricted Stock Purchase Agreements. A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Stock Purchase
Agreement until the Participant has paid the full Purchase Price to the Company
in the manner set forth in Section 6.3 hereof and has executed and delivered to
the Company the Stock Purchase Agreement. Each Stock Purchase Agreement shall be
in such form, and shall set forth the Purchase Price and such other terms,
conditions and restrictions of the Restricted Stock, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable. Each Stock Purchase Agreement may be different from each other Stock
Purchase Agreement.
 
6.3    Payment of Purchase Price. Subject to any legal restrictions, payment of
the Purchase Price may be made, in the discretion of the Administrator, by: (a)
cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant that have been held by the Participant for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, which surrendered shares shall be valued at Fair Market Value as of
the date of such acceptance; (d) the cancellation of indebtedness owed by the
Company to the Participant; (e) the waiver of compensation due or accrued to the
Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable corporate law.
 
6.4    Rights as a Stockholder. Upon complying with the provisions of Section
6.2 hereof, a Participant shall have the rights of a stockholder with respect to
the Restricted Stock purchased pursuant to a Stock Purchase Agreement, including
voting and dividend rights, subject to the terms, restrictions and conditions as
are set forth in such Stock Purchase Agreement. Unless the Administrator shall
determine otherwise, certificates evidencing shares of Restricted Stock shall
remain in the possession of the Company until such shares have vested in
accordance with the terms of the Stock Purchase Agreement.
 
7

--------------------------------------------------------------------------------


6.5    Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Stock Purchase Agreement. In the event of
termination of a Participant’s employment, service as a director of the Company
or Service Provider status for any reason whatsoever (including death or
disability), the Stock Purchase Agreement may provide, in the discretion of the
Administrator, that the Company shall have the right, exercisable at the
discretion of the Administrator, to repurchase, at the original Purchase Price,
any shares of Restricted Stock which have not vested as of the date of
termination.
 
6.6    Vesting of Restricted Stock. Subject to Section 6.5 above, the Stock
Purchase Agreement shall specify the date or dates, or the performance goals or
objectives which must be achieved, and any other conditions on which the
Restricted Stock may vest.
 
ARTICLE 7.
 
ADMINISTRATION OF THE PLAN
 
7.1    Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board who are Non-Employee Directors of the Company (the
“Committee”). Members of the Committee may be appointed from time to time by,
and shall serve at the pleasure of, the Board. The Board may limit the
composition of the Committee to those persons necessary to comply with the
requirements of Section 162(m) of the Code and Section 16 of the Exchange Act.
As used herein, the term “Administrator” means the Board or, with respect to any
matter as to which responsibility has been delegated to the Committee, the term
Administrator shall mean the Committee.
 
7.2    Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the Persons
to whom, and the time or times at which, Incentive Options or Nonqualified
Options or rights to purchase Restricted Stock shall be granted, the number of
shares to be represented by each Option and the number of shares of Restricted
Stock to be offered, and the consideration to be received by the Company upon
the exercise of such Options or sale of such Restricted Stock; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of, Option Agreements and Stock Purchase Agreements; (e) to determine
the identity or capacity of any Persons who may be entitled to exercise a
Participant’s rights under any Option or Stock Purchase Agreement under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement or Stock Purchase
Agreement; (g) to accelerate the vesting of any Option or release or waive any
repurchase rights of the Company with respect to or restrictions on Restricted
Stock; (h) to extend the exercise date of any Option or acceptance date of any
Restricted Stock; (i) to provide for rights of first refusal and/or repurchase
rights; (j) to amend outstanding Option Agreements and Stock Purchase Agreements
to provide for, among other things, any change or modification which the
Administrator could have included in the original Agreement or in furtherance of
the powers provided for herein; and (k) to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. Any action, decision,
interpretation or determination made in good faith by the Administrator in the
exercise of its authority conferred upon it under the Plan shall be final and
binding on the Company and all Participants.
 
8

--------------------------------------------------------------------------------


7.3    Limitation on Liability. No employee of the Company or member of the
Board or Committee shall be subject to any liability with respect to duties
under the Plan unless that Person acts fraudulently or in bad faith. To the
extent permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such Person’s conduct in the performance of duties
under the Plan.
 
ARTICLE 8.
 
CHANGE IN CONTROL
 
8.1    Change in Control. In order to preserve a Participant’s rights in the
event of a Change in Control of the Company:
 
(a)    The Administrator shall have the discretion to provide in each Option
Agreement or Stock Purchase Agreement the terms and conditions that relate to
(i) vesting of such Option or Restricted Stock in the event of a Change in
Control, and (ii) assumption of such Options or Stock Purchase Agreements or the
issuance of comparable securities under an incentive program in the event of a
Change in Control. The aforementioned terms and conditions may vary in each
Option Agreement and Stock Purchase Agreement.
 
(b)    If the terms of an outstanding Option Agreement provide for accelerated
vesting in the event of a Change in Control, or to the extent that an Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.
 
(c)    Notwithstanding any provision to the contrary that may be contained in
this Plan or in any Option Agreement for Options granted under this Plan, all
outstanding Options that have not been exercised or deemed exercised at or
before the consummation of a Change of Control transaction shall terminate and
cease to be exercisable upon consummation of such Change in Control except to
the extent that the Options are assumed by the Surviving or Acquiring Entity
pursuant to the terms of the Change in Control transaction.
 
(d)    If the Company enters into a definitive agreement that provides for the
consummation of a Change in Control of the Company, the Administrator shall
cause written notice of such proposed Change in Control transaction to be given
to Participants not less than fifteen (15) days prior to the anticipated
effective date of the proposed Change in Control transaction; provided, however,
that any delay in giving or any failure to give such notice shall not affect the
validity of nor shall it entitle any Participant to obtain a delay or
postponement in the consummation of the Change in Control transaction.
 
9

--------------------------------------------------------------------------------


ARTICLE 9.
 
AMENDMENT AND TERMINATION OF THE PLAN
 
9.1    Amendments. The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement or Stock Purchase Agreement without such
Participant’s consent. The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionees more favorable tax treatment than that applicable
to Options granted under this Plan as of the date of its adoption. Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.
 
9.2    Plan Termination. Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Options or Restricted Stock may be granted under the Plan thereafter, but
Option Agreements and Stock Purchase Agreements then outstanding shall continue
in full force and effect in accordance with their respective terms.
 
ARTICLE 10.
 
TAX WITHHOLDING
 
10.1    Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options exercised or Restricted Stock issued under the Plan. To the
extent permissible under applicable tax, securities and other laws, the
Administrator may, in its sole discretion and upon such terms and conditions as
it may deem appropriate, permit a Participant to satisfy his or her obligation
to pay any such tax, in whole or in part, up to an amount determined on the
basis of the highest marginal tax rate applicable to such Participant, by (a)
directing the Company to apply shares of Common Stock to which the Participant
is entitled as a result of the exercise of an Option or as a result of the
purchase of or lapse of restrictions on Restricted Stock or (b) delivering to
the Company shares of Common Stock owned by the Participant. The shares of
Common Stock so applied or delivered in satisfaction of the Participant’s tax
withholding obligation shall be valued at their Fair Market Value as of the date
of measurement of the amount of income subject to withholding.
 
ARTICLE 11.
 
MISCELLANEOUS
 
11.1    Benefits Not Alienable. Except as otherwise provided above in this Plan,
benefits under the Plan may not be assigned or alienated, whether voluntarily or
involuntarily. Any unauthorized attempt at assignment, transfer, pledge or other
disposition shall be without effect.
 
11.2    No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant or to be consideration for, or
an inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give to any Participant a right to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.
 
10

--------------------------------------------------------------------------------


11.3    Application of Funds. The proceeds received by the Company from the sale
of Common Stock pursuant to Option Agreements and Stock Purchase Agreements,
except as may otherwise be provided herein, will be used for general corporate
purposes.
 
11.4    Annual Reports. While any Option remains outstanding, the Company will
furnish to each Participant that is the holder of an Option, or any permitted
assignee thereof, who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.
 
11

--------------------------------------------------------------------------------


 